

116 S4224 RS: Southwest Border Security Technology Improvement Act of 2020
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 625116th CONGRESS2d SessionS. 4224[Report No. 116–322]IN THE SENATE OF THE UNITED STATESJuly 20, 2020Ms. Sinema (for herself, Mr. Cornyn, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Homeland Security to assess technology needs along the Southern border and develop a strategy for bridging such gaps.1.Short titleThis Act may be cited as the Southwest Border Security Technology Improvement Act of 2020.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Homeland Security of the House of Representatives.(2)DepartmentThe term Department means the Department of Homeland Security.(3)SecretaryThe term Secretary means the Secretary of Homeland Security.(4)Southwest borderThe term Southwest border means the international land border between the United States and Mexico, including the ports of entry along such border.3.Southern border technology needs analysis and updates(a)Technology needs analysisNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit, to the appropriate congressional committees, a technology needs analysis for border security technology along the Southwest border.(b)ContentsThe analysis required under subsection (a) shall include an assessment of—(1)the technology needs and gaps along the Southwest border—(A)to prevent terrorists and instruments of terror from entering the United States;(B)to combat and reduce cross-border criminal activity, including, but not limited to—(i)the transport of illegal goods, such as illicit drugs; and(ii)human smuggling and human trafficking; and(C)to facilitate the flow of legal trade across the Southwest border;(2)recent technological advancements in—(A)manned aircraft sensor, communication, and common operating picture technology;(B)unmanned aerial systems and related technology, including counter-unmanned aerial system technology;(C)surveillance technology, including—(i)mobile surveillance vehicles;(ii)associated electronics, including cameras, sensor technology, and radar;(iii)tower-based surveillance technology;(iv)advanced unattended surveillance sensors; and(v)deployable, lighter-than-air, ground surveillance equipment;(D)nonintrusive inspection technology, including non-X-ray devices utilizing muon tomography and other advanced detection technology;(E)tunnel detection technology; and(F)communications equipment, including—(i)radios;(ii)long-term evolution broadband; and (iii)miniature satellites;(3)any other technological advancements that the Secretary determines to be critical to the Department’s mission along the Southwest border;(4)whether the use of the technological advances described in paragraphs (2) and (3) will—(A)improve border security;(B)improve the capability of the Department to accomplish its mission along the Southwest border; (C)reduce technology gaps along the Southwest border; and(D)enhance the safety of any officer or agent of the Department or any other Federal agency;(5)the Department's ongoing border security technology development efforts, including efforts by—(A)U.S. Customs and Border Protection;(B)the Science and Technology Directorate; and(C)the technology assessment office of any other operational component;(6)the technology needs for improving border security, such as—(A)information technology or other computer or computing systems data capture;(B)biometrics;(C)cloud storage; and(D)intelligence data sharing capabilities among agencies within the Department;(7)any other technological needs or factors, including border security infrastructure, such as physical barriers or dual-purpose infrastructure, that the Secretary determines should be considered; and(8)currently deployed technology or new technology that would improve the Department’s ability—(A)to reasonably achieve operational control and situational awareness along the Southwest border; and (B)to collect metrics for securing the border at and between ports of entry, as required under subsections (b) and (c) of section 1092 of division A of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223). (c)Updates(1)In generalNot later than 1 year after the submission of the analysis required under subsection (a), and annually for the following 4 years, the Secretary shall submit an update to such analysis to the appropriate congressional committees.(2)ContentsEach update required under paragraph (1) shall include a plan for utilizing the resources of the Department to meet the border security technology needs and gaps identified pursuant to subsection (b), including developing or acquiring technologies not currently in use by the Department that would allow the Department to bridge existing border technology gaps along the Southwest border.(d)Items to be consideredIn compiling the technology needs analysis and updates required under this section, the Secretary shall consider and examine—(1)technology that is deployed and is sufficient for the Department’s use along the Southwest border;(2)technology that is deployed, but is insufficient for the Department’s use along the Southwest border; and(3)technology that is not deployed, but is necessary for the Department’s use along the Southwest border; (4)current formal departmental requirements documentation examining current border security threats and challenges faced by any component of the Department;(5)trends and forecasts regarding migration across the Southwest border;(6)the impact on projected staffing and deployment needs for the Department, including staffing needs that may be fulfilled through the use of technology;(7)the needs and challenges faced by employees of the Department who are deployed along the Southwest border;(8)the need to improve cooperation among Federal, State, tribal, local, and Mexican law enforcement entities to enhance security along the Southwest border;(9)the privacy implications of existing technology and the acquisition and deployment of new technologies and supporting infrastructure, with an emphasis on how privacy risks might be mitigated through the use of technology, training, and policy;(10)the impact of any ongoing public health emergency that impacts the Southwest border; and(11)the ability of, and the needs for, the Department to assist with search and rescue efforts for individuals or groups that may be in physical danger or in need of medical assistance. (e)Classified formTo the extent possible, the Secretary shall submit the technology needs analysis and updates required under this section in unclassified form, but may submit such documents, or portions of such documents, in classified form if the Secretary determines that such action is appropriate.1.Short titleThis Act may be cited as the Southwest Border Security Technology Improvement Act of 2020.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Homeland Security of the House of Representatives.(2)DepartmentThe term Department means the Department of Homeland Security.(3)SecretaryThe term Secretary means the Secretary of Homeland Security.(4)Southwest borderThe term Southwest border means the international land border between the United States and Mexico, including the ports of entry along such border.3.Southern border technology needs analysis and updates(a)Technology needs analysisNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit, to the appropriate congressional committees, a technology needs analysis for border security technology along the Southwest border.(b)ContentsThe analysis required under subsection (a) shall include an assessment of—(1)the technology needs and gaps along the Southwest border—(A)to prevent terrorists and instruments of terror from entering the United States;(B)to combat and reduce cross-border criminal activity, including, but not limited to—(i)the transport of illegal goods, such as illicit drugs; and(ii)human smuggling and human trafficking; and(C)to facilitate the flow of legal trade across the Southwest border;(2)recent technological advancements in—(A)manned aircraft sensor, communication, and common operating picture technology;(B)unmanned aerial systems and related technology, including counter-unmanned aerial system technology;(C)surveillance technology, including—(i)mobile surveillance vehicles;(ii)associated electronics, including cameras, sensor technology, and radar;(iii)tower-based surveillance technology;(iv)advanced unattended surveillance sensors; and(v)deployable, lighter-than-air, ground surveillance equipment;(D)nonintrusive inspection technology, including non-X-ray devices utilizing muon tomography and other advanced detection technology;(E)tunnel detection technology; and(F)communications equipment, including—(i)radios;(ii)long-term evolution broadband; and (iii)miniature satellites;(3)any other technological advancements that the Secretary determines to be critical to the Department’s mission along the Southwest border;(4)whether the use of the technological advances described in paragraphs (2) and (3) will—(A)improve border security;(B)improve the capability of the Department to accomplish its mission along the Southwest border; (C)reduce technology gaps along the Southwest border; and(D)enhance the safety of any officer or agent of the Department or any other Federal agency;(5)the Department's ongoing border security technology development efforts, including efforts by—(A)U.S. Customs and Border Protection;(B)the Science and Technology Directorate; and(C)the technology assessment office of any other operational component;(6)the technology needs for improving border security, such as—(A)information technology or other computer or computing systems data capture;(B)biometrics;(C)cloud storage; and(D)intelligence data sharing capabilities among agencies within the Department;(7)any other technological needs or factors, including border security infrastructure, such as physical barriers or dual-purpose infrastructure, that the Secretary determines should be considered; and(8)currently deployed technology or new technology that would improve the Department’s ability—(A)to reasonably achieve operational control and situational awareness along the Southwest border; and (B)to collect metrics for securing the border at and between ports of entry, as required under subsections (b) and (c) of section 1092 of division A of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223). (c)Updates(1)In generalNot later than 2 years after the submission of the analysis required under subsection (a), and biannually thereafter for the following 4 years, the Secretary shall submit an update to such analysis to the appropriate congressional committees.(2)ContentsEach update required under paragraph (1) shall include a plan for utilizing the resources of the Department to meet the border security technology needs and gaps identified pursuant to subsection (b), including developing or acquiring technologies not currently in use by the Department that would allow the Department to bridge existing border technology gaps along the Southwest border.(d)Items to be consideredIn compiling the technology needs analysis and updates required under this section, the Secretary shall consider and examine—(1)technology that is deployed and is sufficient for the Department’s use along the Southwest border;(2)technology that is deployed, but is insufficient for the Department’s use along the Southwest border; and(3)technology that is not deployed, but is necessary for the Department’s use along the Southwest border; (4)current formal departmental requirements documentation examining current border security threats and challenges faced by any component of the Department;(5)trends and forecasts regarding migration across the Southwest border;(6)the impact on projected staffing and deployment needs for the Department, including staffing needs that may be fulfilled through the use of technology;(7)the needs and challenges faced by employees of the Department who are deployed along the Southwest border;(8)the need to improve cooperation among Federal, State, tribal, local, and Mexican law enforcement entities to enhance security along the Southwest border;(9)the privacy implications of existing technology and the acquisition and deployment of new technologies and supporting infrastructure, with an emphasis on how privacy risks might be mitigated through the use of technology, training, and policy;(10)the impact of any ongoing public health emergency that impacts Department operations along the Southwest border; and(11)the ability of, and the needs for, the Department to assist with search and rescue efforts for individuals or groups that may be in physical danger or in need of medical assistance. (e)Classified formTo the extent possible, the Secretary shall submit the technology needs analysis and updates required under this section in unclassified form, but may submit such documents, or portions of such documents, in classified form if the Secretary determines that such action is appropriate.December 14, 2020Reported with an amendment